Citation Nr: 0906730	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-09 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for allergic asthma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1994 through July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The claims file has since been 
transferred to the RO in Chicago, Illinois for further 
handling.


FINDINGS OF FACT

Pulmonary function tests have revealed that the Veteran had 
post-bronchodilator forced expiratory volume in one second 
(FEV-1) of 132 percent of predicted value, ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEV-1/FVC) of 88 percent, did not require the use of daily 
inhalational or oral bronchodilator therapy, and did not 
require a course of systemic corticosteroids or immuno-
suppressive medications.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
allergic asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.97, Diagnostic Code 6602 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for an increased rating for allergic asthma in a 
January 2005 notification letter.  Any deficiencies of 
notification that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted are not prejudicial, insofar as the 
veteran's claim is being denied, as fully set forth below.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
With regard to the increased evaluation claim included in 
this decision, however, the Board is aware of the decision of 
the United States Court of Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate notice requires that:  (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the veteran may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the January 2005 
notification letter was in substantial compliance with the 
first and fourth requirements of Vazquez-Flores to the extent 
that the veteran was notified that he needed to submit 
evidence of worsening of his disorder that could include 
specific medical and laboratory evidence, as well as lay 
evidence from other individuals who could describe from their 
knowledge and personal observations in what manner his 
disabilities had worsened.  The Board is aware, however, that 
the letter did not provide the type of notification set forth 
in the second and third requirements of Vazquez-Flores.  As 
such, the veteran has received inadequate notice, and the 
Board must proceed with an analysis of whether this error 
prejudiced him.  See Sanders v. Nicholson, 487 F.3d at 889.

Despite deficient notice to the Veteran with regard to an 
explanation of the application of 38 C.F.R. § 4.97, 
Diagnostic Code 6602, the Board notes that the Veteran cited 
the full provisions of that diagnostic code in his February 
2009 Appellant's Brief.  Specifically, the Veteran's brief 
sets forth the exact language of the criteria for evaluations 
of 30, 60, and 100 percent.  Under the circumstances, the 
Veteran demonstrated actual knowledge of the appropriate 
diagnostic code and was therefore not prejudiced by any 
notice deficiency.  As such, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  See 
id.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified private treatment records have been obtained.  
Additionally, he was afforded a VA examination in January 
2005 by an examiner who reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Analysis

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, concerning 
bronchial asthma, a 10 percent evaluation is warranted for 
forced expiratory volume in one second (FEV-1) of 71- to 80-
percent of predicted value; the ratio of forced expiratory 
volume in one second to forced vital capacity (FEV-1/FVC) of 
71 to 80 percent; or intermittent inhalational or oral 
bronchodilator therapy.

A 30 percent evaluation is assigned in cases of FEV-1 of 56- 
to 70-percent of predicted value; FEV-1/FVC of 56 to 70 
percent; daily inhalational or oral bronchodilator therapy; 
or inhalational anti-inflammatory medication.

A 60 percent evaluation is in order in cases of FEV-1 of 40- 
to 55-percent of predicted value; FEV-1/FVC of 40 to 55 
percent; at least monthly visits to a physician for required 
care of exacerbations; or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.

A 100 percent evaluation is warranted for FEV-1 of less than 
40-percent of predicted value; FEV-1/FVC less than 40 
percent; more than one attack per week with episodes of 
respiratory failure; or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

In the absence of clinical findings of asthma at the time of 
examination, a verified history of asthma attacks must be of 
record.  Id.

In this case, post-service private treatment records from 
Family Medicine for McHenry County in Woodstock, Illinois 
reflect that the Veteran was treated for asthma and allergies 
in April 2002.  No pulmonary function test was performed.  On 
examination, the lungs were clear to auscultation and 
percussion, and no wheezes, rales or rhonchi were detected.  
Air exchange was normal.  The Veteran was prescribed Azmacort 
and Albuterol.  He was instructed to take two puffs of 
Azmacort twice per day and two puffs of Albuterol on an as 
needed basis.

In September 2003, the Veteran sought treatment from Dr. 
William Stinson for asthma complaints which were worse at 
night.  At that time, he reported that his only asthma 
medication was an Albuterol inhaler.  He was prescribed a 
Serevent inhaler with instructions to use the inhaler twice 
daily.

The Veteran returned to Dr. Stinson in July 2004.  He 
reported that his asthma had been "acting up" and also 
complained of coughing that was productive of yellow and 
white phlegm.  An examination of the lungs revealed scattered 
mucoid sounds, but no overt wheezing.  Dr. Stinson made a 
diagnosis of acute bronchitis and concluded that the 
Veteran's breathing difficulties at that time was primarily 
caused by the bronchitis rather than asthma. On discharge, 
the Veteran was placed on various medications for bronchitis, 
and was also instructed to continue his asthma medications.

In a January 2005 handwritten statement, the Veteran's spouse 
related that the Veteran's asthma caused wheezing, coughing, 
and snoring that affected the Veteran's sleep pattern. She 
further stated that his asthma caused the Veteran to 
experience decreased energy level which was noticeable when 
he was playing with their children.  In a separate statement 
provided by the Veteran, he related that he had been 
experiencing asthma for approximately six or seven years.  He 
described that the asthma "comes and goes," that he "may 
go months without an attack," but that he sometimes had to 
use his inhaler every day or use a nebulizer.

Later that month, the Veteran underwent a VA examination and 
pulmonary function test which were administered by an 
examiner who reviewed the claims file.  At that time, he 
reported that he was started on a Proventil inhaler during 
his active duty service in June 1997.  In April 1998, after 
being treated for shortness of breath and wheezing, he was 
started on an Azmacort inhaler.  At the time of the 
examination, the Veteran was using a Proventil inhaler on an 
as needed basis.  He reported that he had last used the 
Proventil inhaler the week before the examination.  He also 
reported that his most recent use of his Azmacort inhaler was 
two years before while the most recent use of his Advair 
inhaler was two months before.  At the examination, the 
Veteran was awake, alert, ambulatory, and not in any 
respiratory distress.  An examination of the head, eyes, 
ears, nose, and throat was normal.  No rhonchi, rales, or 
wheezing was noted in the lungs.  Pulmonary function testing 
revealed FEV-1 of 5.22, which was 132 percent of the 
predicted value, and FEV-1/FVC of 88 percent.  The pulmonary 
function test was repeated after the Veteran used a 
bronchodilator.  This testing revealed FEV-1 of 5.64, which 
was 132 percent of predicted value, and FEV-1/FVC of 88 
percent.

In the Veteran's June 2005 Notice of Disagreement, he 
expressed concern that the January 2005 pulmonary function 
tests were performed properly.  Specifically, the Veteran 
claimed that he was advised that he would not be permitted to 
leave the examination until he "achieved certain results."  
Interestingly, he related that he was required to perform the 
pulmonary function test six times until he was "dizzy and 
very short of breath."

Based upon the foregoing evidence, and pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6602, a 30 percent disability 
evaluation is not warranted at this time.  Treatment notes 
indicate that the Veteran has required the use of 
inhalational or bronchodilator inhalers to manage his 
asthmatic disorder, and that he has been instructed by his 
physicians to use his inhalers on a daily basis.  Statements 
made by the Veteran, however, indicate that he has not 
required daily use of his inhalers for his specific disorder.  
At his January 2005 VA examination, the Veteran reported that 
he last used an inhaler the week before the examination.  In 
his January 2005 handwritten statement, he related that he 
"sometimes ha[d] to use [his] inhaler every day or use a 
nebulizer."  Moreover, a pulmonary functioning test 
performed at his January 2005 VA examination revealed FEV-1 
of 5.22, which was 122 percent of the predicted value, and 
FEV-1/FVC of 88 percent before the use of a bronchodilator.  
Post-bronchodilator testing revealed FEV-1 of 5.64, which was 
132 percent of predicted value, and FEV-1/FVC of 88 percent.  
Neither the Veteran's service treatment records nor his post-
service treatment records indicate that he has ever been 
prescribed any inhalational anti-inflammatory medication, 
courses of systemic corticosteroids, or immuno-suppressive 
medications.

The Board finds that there is no basis for a "staged" 
rating pursuant to Hart v. Mansfield.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

With regard to the Veteran's statements in his June 2005 
Notice of Disagreement regarding the January 2005 pulmonary 
function testing, the Board notes that the VA examination 
report reflects that a claims file review was performed, a 
complete and thorough medical history obtained from the 
Veteran, and a physical examination was performed by the 
examiner.  Moreover, and as discussed above, pulmonary 
function testing of the Veteran was performed both before and 
after the use of a bronchodilator in accordance with 
38 C.F.R. § 4.96(d)(4).  In addition, the Veteran has not 
been shown to possess the requisite medical training, 
expertise or credentials necessary to evaluate the 
appropriateness of the pulmonary function testing performed 
by the VA examiner, and the record does not contain a private 
medical finding that such testing was deficient.  Under the 
circumstances, the Board affords little probative weight to 
the Veteran's contentions that the pulmonary function tests 
in this case were inappropriately administered.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support a disability 
evaluation in excess of 10 percent for the Veteran's service 
connected allergic asthma.  This appeal is denied.  38 C.F.R. 
§§ 4.3, 4.7.


ORDER

Entitlement to an increased rating for allergic asthma, 
currently evaluated as 10 percent disabling, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


